[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DECEMBER 5, 2005
                                No. 05-11864                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                        D. C. Docket No. 03-00062-CV-5

EVA GAIL RELIFORD,


                                                         Plaintiff-Appellant,

                                      versus

JOANNE BARNHART,

                                                         Defendant-Appellee.


                          ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                       _________________________

                               (December 5, 2005)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Eva Gail Reliford appeals the district court’s order affirming the denial of
supplemental security income (“SSI”) by Jo Anne Barnhart (the “Commissioner”),

Commissioner of the Social Security Adminstration. Reliford raises two issues on

appeal: (1) whether the administrative law judge (“ALJ”) improperly applied the

Medical-Vocational Guidelines, 20 C.F.R. Pt. 404, Subpt. P, App. 2 (“the grids”),

and (2) whether the ALJ properly considered the combined effect of Reliford’s

impairments.

      The Commissioner’s factual findings are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g); Martin v. Sullivan, 894 F.2d 1520, 1529

& 1529 n.11 (11th Cir. 1990). Substantial evidence is “more than a scintilla, but

less than a preponderance.” Martin, 894 F.2d at 1529. “[I]t is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (internal quotation omitted).

      First, Reliford argues that the ALJ erred in relying exclusively on the grids

in determining whether jobs exist in the national economy that Reliford could

perform. “[T]he ALJ may use the grids [instead of testimony from a vocational

expert] to determine whether other jobs exist in the national economy that a

claimant is able to perform.” Phillips v. Barnhart, 357 F.3d 1232, 1242 (11th Cir.

2004). The ALJ may not rely exclusively on the grids when either: (1) the

claimant, due to exertional limitations, “is unable to perform the full range of work



                                          2
at a given residual functional level”; or (2) when “a claimant has non-exertional

impairments that significantly limit basic work skills.”1 Id. We have held that

“significantly limit basic work skills” means that the limitations “prohibit a

claimant from performing ‘a wide range’ of work at a given work level.” Id. at

1243. Reliford has chosen to focus her appeal on nonexertional limitations that she

claims were not considered by the ALJ. According to Reliford, these limitations

were documented by Dr. Payne, one of the physicians who examined her.

        Reliford argues that the ALJ did not properly consider Payne’s findings that

Reliford is “in the borderline range of intellectual functioning,” with a “guarded to

fair” prognosis for her mental capacity; that she is “seriously limited in her ability

to use judgment, deal with the public, deal with work stresses, and maintain

attention and concentration;” and that she has no ability to maintain her personal

appearance. Reliford argues that these limitations make the ALJ’s use of the grids

inappropriate since these limitations show she cannot perform a wide range of light

work.

        Substantial evidence supports the ALJ’s finding that Reliford’s capacity for



        1
          “Exertional limitations” are limitations on a person’s ability to meet the seven strength
demands: “sitting, standing, walking, lifting, carrying, pushing, and pulling” at the level required
by the level of work at issue. See Phillips, 357 F.3d at 1242 n.11. “Nonexertional limitations”
affect a person’s “ability to meet the other demands of jobs and include mental limitations, pain
limitations, and all physical limitations that are not included in the seven strength demands.” Id.

                                                 3
light work was not compromised by any nonexertional mental impairments. Both

Disability Determination Services (“DDS”) physicians that conducted psychiatric

review technique forms did not identify any limitations under the listings. Even

Payne considered her problem “to be mostly physical,” and rated many of her

abilities in the good category, including her abilities to follow work rules and

interact with supervisors, relate to co-workers, deal with the public, and function

independently. Payne and the two DDS physicians also found that Reliford could

handle stressful work conditions without a mental or emotional breakdown. The

assessment of Reliford’s mental Residual Functional Capacity (“RFC”) showed

that while she faces limitations to her work in more detail-oriented, complicated

settings, she would have no problem working at simpler tasks. Further, the

examining physician found no evidence of any limitations regarding Reliford’s

abilities to work within a schedule, keep a routine without special supervision,

work with others without being distracted, and make simple work-related

decisions. Nor were there limitations regarding social interaction or adaptation,

except that Reliford’s ability to respond appropriately to changes in the work

setting was moderately limited. Because there is substantial evidence supporting

the ALJ’s finding that the nonexertional impairments did not compromise

Reliford’s capacity to perform light work, we affirm the ALJ’s application of the



                                           4
grids.

         Second, Reliford argues that the ALJ did not consider the combined effects

of all her impairments. Specifically, Reliford argues that the ALJ did not properly

address the combined impact of her obesity, chronic obstructive pulmonary

disease, high blood pressure, severe mental impairments as found by Payne, and

her inability to afford proper medical care.

         “In determining whether [a claimant is] disabled, [the ALJ] consider[s] all . .

. symptoms, including pain, and the extent to which . . . symptoms can reasonably

be accepted as consistent with the objective medical evidence, and other evidence.”

20 C.F.R. § 416.929(a).

         “When a claimant has alleged [multiple impairments], a claim for [SSI] may

lie even though none of the impairments, considered individually, is disabling.”

Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987) (per curiam) (internal

quotation omitted). The ALJ must “make specific and well-articulated findings as

to the effect of the combination of impairments and to decide whether the

combined impairments cause the claimant to be disabled.” Id. We have repeatedly

held that an ALJ’s finding regarding a claimant’s “impairment or combination of

impairments” established that the ALJ had indeed considered the impact of the

claimant’s combined impairments. See, e.g., Wilson v. Barnhart, 284 F.3d 1219,



                                             5
1224-1225 (11th Cir. 2002) (per curiam).

      In addition to considering each of Rediford’s impairments individually, the

ALJ also considered the effect of the combination of Reliford’s impairments.

Specifically, the ALJ found that Reliford has an “impairment or a combination of

impairments” considered severe, but that her medically determinable impairments

did not meet or equal one of the impairments listed in the regulations. Thus, the

ALJ sufficiently considered the impact of Reliford’s impairments in combination.

      Upon careful review of the administrative proceedings, the medical record,

the proceedings in the district court, and upon consideration of the parties’ briefs,

we find no reversible error.

      AFFIRMED.




                                           6